Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive.
Applicant argues that in Hamel (2019/0303587), the authentication device is not disclosed or suggested within the cited portions of Hamel as being a “storage identifier of the share of data”.
Examiner respectfully disagrees.
The claim discloses “mapping a user identifier of the first user account to a storage identifier of the share of data.”
In paragraph [0106], Hamel discloses mapping document maps a user identifier to the authentication device.
In paragraph [0105], Hamel discloses mapping comprising an identity mapping from a user identifier (user identifier) to an authentication device (user’s device which comprises the first user account).
In paragraph [0116], Hamel discloses a mapping document to be stored in a distributed ledger (so that the document can be distributed or shared).  Hamel also discloses that the mapping document comprises a decentralized identifier (storage identifier of the shared data) and the mapping document maps a user identifier to a public key value or the user identifier comprises a public key.  Thus, the user can access the data through the public key.
Applicant argues that Vass et al. (2020/0204527) fails to disclose unique identifier because, as alleged by applicant, Vass describes that its third party applications receive unique identifier but Vass does not disclose an identifier for a user.  
Examiner respectfully disagrees.

Further, in paragraph [0393], Vass discloses the end user (client) 2401 which is represented by the “user identifier” and in figure 14, Vass illustrates that the client or user (with identifier) associates with the process steps of the data flow. Figure 15 and paragraph [0393] of Vass discloses that each of the process step involves the entitles.   
Further, even if the “third party apps” are issued their own unique identifier, it cannot exclude the fact that the client or user device also comprise its own unique or user identifier.  It merely illustrates that the client or user device, and the third apps all comprise their own unique identifiers.   Again, as shown above, paragraph [0600] of Vass clearly shows the client device comprising own device ID which is the unique identifier.
Applicant argues that Vass fails to disclose entitlement table and alleges that “entitles” should be “entities”.
Examiner respectfully disagrees.
First, the word is written as “entitles”.  It is not understood how it can be interpreted as “entities” as alleged.  Secondly, even if the word “entitles” is interpreted as “entities”, it would also share the same concept of entitles.   It can be interpreted as the so called “entities” entitle to be involved or associated in the data flow process with the client device (with its own identifier).
Applicant cites one of the many portions of Vass [0586] as follows to argue that Vass teaches away from “table schemas”:

Examiner respectfully disagrees.
Because in paragraph [0584], Vass also teaches:
“FIG. 21 is a code snippet 310 that illustrates how the platform table schemas are written in code and are portable to any SQL choice. Table attributes and indices for a wide variety of relational databases are described in this SQL-agnostic modeling layer.”
As shown above, the paragraph [0584] clearly shows that code snippet does comprise the platform table schemas (in Platform mode) in order to be portable to any SQL choice (its advantage).  And in paragraph [0586], Vass discloses Z-Platform (in Z-Platform mode) defines data models and migration files instead of provisioning table schemas.   It merely shows two options of platforms which can be used but does not exclude any one of them.  
Applicant argues that the rejection under 35 U.S.C. 101 to claim 1 should be withdrawn since claim 1 comprises a hardware processor.  
Examiner respectfully disagrees.
Abstract idea such as mental process, human activity may also include hardware but is still an abstract idea.   For example, a human or a person may use a hardware element to perform a process.  A mental process can be illustrated on paper by pen that include a hardware element.  Claims 11 and 21 fail to comprise any hardware element to constitute a system or an article of manufacture. 
Further, according to the paragraph [0018] on page 3, the specification discloses “Accordingly, the present disclosure may take the form of an entirely hardware-comprised embodiment, an entirely software- comprised embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a 
Applicant argues that the claim recites additional element that amount to significantly more than judicial exception and integrate the exception into a practical application.  
Examiner respectfully disagrees.
For example, “receiving a request” is referred to an insignificant pre-solution activity and “transmitting the share of data to the first user account” is referred to an insignificant post-solution activity.  The whole set of claims merely shows a product receiving user requests, authenticates them to access the data.  These generic functions have been widely used nowadays and fail to show any technological improvement. 
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 13-21, 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) ("Step 2A, Prong One"); and

2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56. 2019 Revised Guidance, Step 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-10 recite a series of steps, thus it is a process.
Claim 11-20 recite a system comprising a memory and a processor. However, paragraph [0018] on page 3, the specification discloses “Accordingly, the present disclosure may take the form of an entirely hardware-comprised embodiment, an entirely software-comprised embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "circuit," "module" or "system." Therefore, memory and processor may refer to software component that fail to constitute a system as claimed. Thus, they fail into one of the four recognized statutory classes. “Hardware processor” is suggested to clarify that the processor is a hardware element.
Claim 21-30 recite a non-transitory computer readable medium cause a processor to execute functions. However, paragraph [0018] on page 3, the specification discloses “Accordingly, the present disclosure may take the form of an entirely hardware-comprised embodiment, an entirely software- comprised embodiment (including firmware, resident software, micro-code, etc.) or an embodiment 
2019 Revised Guidance, Step 2A Prong One (Does the Claim recite an abstract idea, law of Nature, or Natural Phenomenon?).
Apart from the “memory”, “processor”, “non-transitory computer readable medium”, independent claims 11, 21 recite limitations which are drawn to the abstract idea of a mental process and/or a human activity, along with Claim 1. 
Claim 1 recites “receiving a request from a first user account to access a share of data associated with a listing managed by an exchange, wherein the share of data associated with the listing is provided to the exchange by a second user account and is stored in a database of a data store; authenticating the first user account to grant access to the share of data to the first user account, wherein access is granted to the first user account by the second user account; and generating, by a hardware processor, in
response to the first user account being authenticated, a user map to map a user identifier of the first user account to a storage identifier of the share of data..; associating the user identifier with an entitlement table, wherein the entitlement table defines a schema for data comprising the share of data accessible by the user identifier, wherein the share of data accessible by the user identifier comprises a first portion of the data stored in the database, and wherein a second portion of the data stored in the database is inaccessible by the user identifier.”
Claims 11 and 21 disclose “the processor to: receive a request from a first user account to access a share of data associated with a listing managed by an exchange, wherein the share of data associated with the listing is provided to the exchange by a second user account and is stored in a database of a data store; authenticate the first user account to grant access to the share of data to the first user account, wherein access is granted to the first user account by the second user account; and generate, 
Claims 4, 14, 24 disclose “generating a reference corresponding to the share of data; and adding the reference to a set of consumed data shares accessible by the first user account. 
Claims 6, 16, 26 disclose “filtering out the share of data from data stored in the database based on the listing and the user map, wherein the share of data comprises a portion of the data stored in the database; and transmitting the share of data to the first user account.” 
Claims 7, 17, 27 disclose verifying the first user account is permitted to access the share of data according to access controls of the listing, wherein the access controls are provided by the second user account that controls access to the data comprising the share of data. 
Claims 8, 18, 28 disclose transmitting the request and the user identifier to a computer system of the second user account that controls access to the data comprising the share of data; and receiving verification, from the computer system of the second user account, the first user account is permitted to access the share of data. 
Claims 9, 19, 29 disclose processing a payment from the first user account to the second user account.
Claims 10, 20, 30 disclose processing access controls within the listing to determine if the first user account belongs to a class of users allowed to access the share of data or to a class of users excluded from accessing the share of data.

For example, regarding Claims 1, 11, 21, a human or person can receive a request to access which can be done orally without a use of a computer, authenticating the user which can be done with a mental step/ or on paper or human activity for receiving an access request, and generating a response which can be done orally or by exchange of paper/checking a list. Also, a human or person can associate label as identifier with the entitlement table on paper. This limitation such as receiving an access request is categorized to certain method of organizing human activity.  Regarding Claims 4, 14, 24, a human or person can generate a reference on paper and add this reference to a set of information or data shares that first user can access.  Regarding Claims 6, 16, 26, a human or person can filter out (process of elimination) the information/data and transmit (send) the information/data to first user. Regarding Claims 7, 17, 27, a human or person can verify first user account orally or by checking the access list, and grant access to second user orally or by other notification. This limitation such as transmitting information is categorized to certain method of organizing human activity.  Regarding Claims 8, 18, 28, a human or person can transmit or send request to second user’s computer device by email or instant message to notify access permission.   This limitation such as transmitting or sending request is directed to certain method of organizing human activity.  Regarding Claims 9, 19, 29, a human or person can process a payment by swiping credit card, processing electronic payment, or other payment process such as paypal, applepay, or zelle etc. This limitation such processing electronic payment is categorized to fundamental economic principles or practices.  
Regarding Claims 10, 20, 30, a human or person can process the access control by checking the access list on paper to determine whether the first user is among the users allowed to access the information.  

2019 Revised Guidance, Step 2A Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) 
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
Here, claims 11 and 21 only recites a system and a non-transitory computer readable medium for performing steps. These are generic computer components which perform generic computer functions. Notably, these two elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 11 and 21 as a whole.
The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)-(c), (e)).
The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. Claims 1, 11, 21 lack any practical application and 
2019 Revised Guidance, Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56. Considered individually or taken together as an ordered combination, the claim elements fail "to ‘transform’ the claimed abstract idea into a patent-eligible application." Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original). 
In this case, the insignificant limitations are identified as follows at Step 2B.
o	Claims 1, 11, 21, for example, had an insignificant pre-solution activity of “receiving a request”.
o	Claims 3, 13, 23 contains only insignificant field-of-use limitations (talking about the type of data being stored in the schema).
o	Claims 6, 16, 26 contains an insignificant field-of-use limitation (“wherein the share of data comprises a portion of the data stored in the database”), and an insignificant post-solution activity (“transmitting the share of data to the first user account”).
o	Claims 8, 18, 28 contains an insignificant field-of-use limitation (“the data comprising the share of data”), and an insignificant post-solution activity (“transmitting the request and the user identifier to a computer system”).

o	Claims 10, 20, 30 contains an insignificant post-solution activity (“processing access controls”).
These computer functions are well-understood, routine, and/or conventional activities. See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).  In this case, for example, claims 1, 11 and 21 disclose receiving request, transmitting/sending shared data to user, authenticating the user account, and generating user map that are similar to the steps of receiving, analyzing/storing, generating result.
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claimed “non-transitory computer readable medium” and “processor” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. Furthermore, the examiner is unable discern 
anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1, 3-11, 13-21, 23-30 at issue do not require any non-conventional computer components, or even a "'non- conventional and non-generic arrangement of known, conventional pieces." 
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 7, 8, 10, 11, 17, 18, 20, 21, 27, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (2018/02 70290) in view of Gilroy et al. (2014/0298481) further in view of Iftimie et al. (2008/0313730) further in view of Hamel et al. (2019/0303587) further in view of Vass (2020/0204527) further in view of Upadhyay et al. (2020/0117824).
Regarding Claim 1, Sinha (2018/0270290) discloses a method, comprising:
receiving a request from a first user account to access a share of data (“when a user requests access to HSM data”, paragraph [0179]) associated with a listing managed by an exchange, the share of data stored in a database of a data store (“access control lists”, paragraph [0080]; “list of files or other metadata. In some embodiments, a data agent 142 may be distributed between client computing device and storage manager”, paragraph [0133]), the listing referencing a first database of a plurality of databases (fig. 1D));
authenticating (“authentication or single sign-on”, paragraph [0032]; “windows authentication”, paragraph [0296]) the first user account to grant access to the share of data to the first user account (“client computing device 102 may be associated with one or more user and/or user accounts”, paragraph [0074], [0115]); and
generating, by a processor, in response to the first user account being authenticated, a user map to associate a user identifier of the first user account to the data store and the share of data (“map of user identifiers and connection identifiers”, paragraph [0284]; “a data structure that maps client identifiers”, Claim 7).
As discussed above, Sinha essentially discloses the claimed invention but does not explicitly disclose “the share of data associated with the listing is provided to the exchange by a second user account and is stored in a database of a data store.”

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a listing of resources for exchange or sharing by the owner or administrator of the list of resources in Sinha in order to plan or allow which resources are accepted to be exchanged or shared as taught by Gilroy.
As discussed above, Sinha essentially discloses the claimed invention but does not explicitly disclose wherein access is granted to the first user account by the second user account.
However, Iftimie et al. (2008/0313730) discloses an administrator as a second user can make changes to the access policies (abstract) and use multiple authentication mechanism to protect different resources (paragraph [0001]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have allowed the second user account (administrator) to grant access to the first or other users in Sinha in order to accurately protect the resources as taught by Iftimie (paragraph [0001], abstract).
As discussed above, Sinha essentially discloses the claimed invention but does not disclose “map a user identifier of the first user account to a storage identifier of the share of data.”
However, Hamel et al. (2019/0303587) discloses mapping a user identifier (paragraphs [0105], [0106]) of the first user account to a storage identifier (paragraph [0116]) of the share of data (“mapping document maps a user identifier to the authentication device”, paragraph [0106)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided user identifier to map the document to the user account in order to securely store and retrieve the data to an authenticated user as taught by Hamel.

However, Vass (2020/0204527) discloses the method of claim 1, wherein the generating of the user map further comprises associating the user identifier (“unique identifier”, paragraph [0331]) with an entitlement table (“table 250 identifying for each processor step the entitles involves”, paragraph [0393]), wherein the entitlement table defines a schema (“table schemas”, paragraph [0584]) for data comprising the share of data accessible by the user identifier (Noted that SOL queries are used to access data).
It would have been obvious to one of ordinary skill in the art to have provided the entitlement table comprising schema for sharing data in Sinha in order to allow SQL queries to retrieve data as desired as taught by Vass.
As discussed above, Sinha essentially discloses the claimed invention but does not explicitly disclose that the share of data accessible by the user identifier comprises a first portion of the data stored in the database, and wherein a second portion of the data stored in the database is inaccessible by the user identifier.
However, Upadhyay et al. (2020/0117834) discloses the share of data accessible by the user identifier comprises a first portion of the data stored in the database (“except a limited set”. Noted that it describes some documents are blocked except a limited set of information can be accessed. Paragraph [0072]), and wherein a second portion of the data stored in the database is inaccessible by the user identifier (“access to a document may blocked to all users”, paragraph [0072]) to “access the data for specific purposes within business” (paragraph [0072]).

Claims 11 and 21 are rejected similarly as discussed above.
Regarding Claim 3, Sinha discloses the method of claim 1, wherein the schema for the data comprises columns of one or more data tables (table inherently comprises rows and columns for data entry) of a database associated with the listing, the listing associated with the second user account that control access to data (“manage access control”, paragraph [0032]; “access control lists’, paragraph [0231]) comprising the share of data (“client computing device 102 may be associated with one or more user and/or user accounts”, paragraph [0074], [0115]).
Claims 13 and 23 are rejected similarly as discussed above.
Regarding Claim 7, Sinha discloses the method of claim 1, wherein the authenticating the first user account to grant access to the share of data (“authentication or single sign-on”, paragraph [0032]; “windows authentication”, paragraph [0296]), further comprises; verifying the first user account (client account) is permitted to access the share of data according to access controls of the listing, wherein the access controls are provided by a second user account (Noted that the second user account can be administrator) that controls access to the data comprising the share of data (“proxy server verifies the user’s privileges and rights for adding a command”, paragraph [0303]; “manage access control;”, paragraph [0032]; “access control list’, paragraph [0231]; “the administrator can control the synchronization calls to enable efficient use of resources”, paragraph [0031)).
Claims 17 and 27 are rejected similarly as discussed above.

transmitting the request and the user identifier to a computer system of a second user account that controls access to the data comprising the share of data (“storage devices can be shared by multiple client computing devices”, paragraph [0082]); and
receiving verification, from the computer system of the second user account, the first user account is permitted to access the share of data (“validate access privileges of the administrator to enter a command, return a list of client identifiers associates with a group identifiers...”, Claim 2).
Claims 18 and 28 are rejected similarly as discussed above.
Regarding Claim 10, Sinha discloses the method of claim 1, wherein the authenticating the first user account to grant access to the share of data (“validate access privileges of the administrator to enter a command, return a list of client identifiers associates with a group identifiers...”, Claim 2), further comprises;
processing access controls within the listing to determine if the first user account belongs to a first class of users allowed to access the share of data or to a second class of users excluded from accessing the share of data (“user permissions, owners, groups, access control lists”, paragraph [0080]; “access control lists or other security information”, paragraph [0231]. Noted that the access control list can permit who is granted access or excluded from accessing the data).
Claims 20 and 30 are rejected similarly as discussed above.
Claims 4, 5, 14, 15, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (2018/0270290) in view of Gilroy et al. (2014/0298481) further in view of Iftimie et al. (2008/0313730) further in view of Hamel et al. (2019/0303587) further in view of Vass (2020/0204527) further in view of Upadhyay et al. (2020/0117824) further in view of Williams et al. (2013/0054678).

However, Williams et al. (2013/0054678) teaches generating a reference corresponding to the share of data (“libraries make references known as links to each other”, “the sharing and changing of code and data in a modular fashion”, paragraph [0208]); and
adding the reference to a set of consumed data shares accessible by the user (“adding field reference values...in the database”, paragraph [0082]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have generated the reference linking to the data in the libraries in Sinha in order to access and retrieve the information for sharing as taught by Williams.
Claims 14 and 24 are rejected similarly as discussed above.
Regarding Claim 5, as discussed above, Sinha essentially discloses the claimed invention but does not explicitly disclose the reference added to a set of consumed data shares accessible by the first user account is a reference to the share of data stored in the database of a second user account.
However, Williams teaches the method of claim 4, wherein the reference added to a set of consumed data shares accessible by the first user account is a reference to the share of data stored in the database of a second user account (“access the client library”, “setting file access permissions, account access permission”, paragraph [0151]. It shows that the client records can be accessed with another account).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a library for adding the reference to data for user to access in Sinha in order to facilitate the data sharing from user to another user as taught by Williams.
Claims 15 and 25 are rejected similarly as discussed above.
s 6, 16, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (2018/0270290) in view of Gilroy et al. (2014/0298481) further in view of Iftimie et al. (2008/0313730) further in view of Hamel et al. (2019/0303587) further in view of Vass (2020/0204527) further in view of Upadhyay et al. (2020/0117824) further in view of O’Shaughness (8,601,162).
Regarding Claim 6, Sinha (2018/0270290), as discussed above, essentially discloses the claimed invention but does not explicitly disclose the method of claim 1, further comprising: filtering out the share of data from data stored in the database based on the listing and the user map, wherein the share of data comprises a portion of the data stored in the database; and transmitting the share of data to the first user account.
However, O’Shaughness (8,601,162) teaches filtering out the share of data from data stored in the database based on the listing and the user map (“create filters for filter shared network addresses based on one or more different criteria, sharing/publishing user, category, and/or keyword” Col. 12, lines 40-49), wherein the share of data comprises a portion of the data stored in the database (store content and/or resources such that client...may access”, Col. 7, line 56 to Col. 8, line 24); and transmitting the share of data to the first user account (“enabling the filtering of the network addresses based on parental control access authorizations”, Col. 14, lines 4-20; “table for tracking which users belong to which groups, and are thus entitled to access, receive and/or contribute to the group’s collection of shared favorites”, Col. 11, lines 59 to Col. 12, line 15).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have filtered the data based on control access authorizations in Sinha in order to further secure the access control to filter the data as taught by O'Shaughnessy.
Claims 16 and 26 are rejected similarly as discussed above.
Claims 9, 19, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (2018/0270290) in view of Gilroy et al. (2014/0298481) further in view of Iftimie et al. (2008/0313730) .
Regarding Claim 9, as discussed above, Sinha essentially discloses the claimed invention but does not explicitly disclose the method of claim 8, wherein the receiving verification, from the computer system of the second user account, the first user account is permitted to access the share of data, further comprising; processing a payment from the first user account to the second user account.
However, Langrind et al. (2003/0120822) teaches the customer can subscribe or pay for the network device resource (paragraph [0300)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a data access service for a client account to pay for the network resources in order to allow the enterprise or administrator to collect fee as taught by Langrind.
Claims 19 and 29 are rejected similarly as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152